—White, J.
*868We affirm Supreme Court’s issuance of summary judgment dismissing plaintiffs complaint in this automobile negligence action since the record discloses that she did not sustain a "serious injury” within the meaning of Insurance Law § 5102 (d). With regard to the injury to her non-dominant thumb resulting in a 15-degree loss of flexion, there is no proof that this injury is permanent nor did plaintiff submit evidence challenging the opinion of defendant’s medical expert that this is a mild limitation (see, Gaddy v Eyler, 79 NY2d 955; Dubois v Simpson, 182 AD2d 993, 994). The opinions of plaintiffs doctors that she was curtailed from performing her usual and customary daily activities for not less than 90 days of the first 180 days following the accident lack probative force as they are based solely upon plaintiffs summarized and subjective history of headaches and dizziness (see, Logan v Laidlaw School Tr., 175 AD2d 568). Moreover, plaintiffs acknowledgment that she rejoined the work force 69 days after the accident and two months after the accident was able to do housework, cook and drive her car belies her claim that her injuries substantially curtailed her normal daily activities for the requisite period (see, Balshan v Bouck, 206 AD2d 747, 748).
Mikoll, J. P., Mercure, Crew III and Yesawich Jr., JJ., concur. Ordered that the order is affirmed, with costs.